Citation Nr: 1113846	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  02-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for gouty arthritis of the right foot.

2.  Entitlement to an initial rating in excess of 10 percent for tophaceous gout of the left foot.

3.  Entitlement to an initial rating in excess of 10 percent for tophaceous gout of the right hand.

4.  Entitlement to an initial rating in excess of 10 percent for tophaceous gout of the left hand.

5.  Entitlement to a compensable rating for residuals of right foot fracture.

6.  Entitlement to a compensable rating for residuals of left inguinal hernia repair.

7.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded service connection for gouty arthritis of the right foot.  The Veteran disagreed with the initial 20 percent rating assigned.

In June 2005, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2006, the Court granted a Joint Motion for Remand (Joint Motion) of the parties, vacated the Board's decision, and remanded the case to the Board for action consistent with the Joint Motion.  The issue was remanded by the Board for further development in February 2007.

This case is also before the Board on appeal of an October 2007 rating decision of the New York, New York, RO that:  assigned initial ratings of 10 percent (each) for tophaceous gout of the left foot, right hand and left hand; denied increased ratings for residuals of right foot fracture and residuals of left inguinal hernia repair; and denied entitlement to a TDIU.

Additionally, in a July 2010 statement, the Veteran's attorney raised a claim of entitlement to service connection for type II diabetes.  This claim has not been developed or adjudicated by the originating agency.  Therefore, it is referred to the originating agency for appropriate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.  Initially, in March 2011 the Board received undeliverable mail that had been sent to the Veteran's attorney regarding the claims.  Steps should be taken to determine the attorney's current address.

Gout

The RO has assigned four separate ratings for the Veteran's gout of the hands and feet under 38 C.F.R. § 4.71a, Diagnostic Code 5002, rheumatoid arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5017 (2010).  Under Diagnostic Code 5002, rheumatoid arthritis is rated either as an active process or based on chronic residuals.  

When rating rheumatoid arthritis as an active process, Diagnostic Code 5002 provides that a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.

For chronic residuals, Diagnostic Code 5002 provides that residuals, such as limitation of motion or ankylosis, favorable or unfavorable, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002, Note.

The Board notes that to rate on the basis of limitation of motion, very specific information is required, to include specifically which joints are affected and the specific ranges of motion for each affected joint.  The evidence which is currently of record contains insufficient information with respect to exactly which joints are affected by the Veteran's gout.  In this regard, in July 2004 a VA examiner opined that the Veteran had degenerative joint disease, not gout, of both knees.  A February 2005 statement from the Veteran's treating VA physician notes the Veteran's history of gout attacks in his feet and knees.  In a May 2005 opinion, Dr. C.B. stated that the Veteran's gout affects his hands, wrists, fingers, knees and toes, and likely his shoulder, elbows and spine.  An October 2007 VA examination report notes the Veteran's complaints of exacerbations of his hands, fingers, wrists, elbows and knees.  The examiner noted a diagnosis of tophaceous gout involving the hands and feet bilaterally, but then also mentioned findings of tophi in the fingers and toes, and involvement in the ankles.  It is unclear whether the knees and elbows were affected by gout.

Therefore, to ensure that the record reflects the current severity of the Veteran's gout, the Board finds that a VA examination, with findings responsive to the applicable rating criteria, is needed in this case.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Littke v. Derwinski, 1 Vet. App. 90 (1991) (when the medical evidence is not adequate, VA must supplement the record by seeking an advisory opinion or ordering another examination).  Prior to scheduling any examination, the RO should obtain and associate with the claims files all outstanding treatment records pertinent to these disabilities.

Residuals of Right Foot Fracture and Left Inguinal Hernia

Regarding the claims for increased ratings for service-connected residuals of right foot fracture and left inguinal hernia, the most recent VA examination to determine the degree of severity of these disabilities was in June 2007.  Given the passage of time, the Board finds the Veteran should be afforded new VA examinations to document the current severity of these disabilities.  See 38 C.F.R. § 3.159(c)(4).  Prior to scheduling any examinations, the RO should obtain and associate with the claims file all outstanding treatment records pertinent to these issues.

TDIU

Regarding the Veteran's claim for a TDIU, this matter is inextricably intertwined with the claims seeking increased ratings; consideration of this matter must be deferred pending resolution of the rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, as noted below, additional development specific to the TDIU claim is also in order.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should confirm the Veteran's attorney's current mailing address.  All attempts at address verification should be documented in the claims files.

2.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated the Veteran for his gout, residuals of right foot fracture, and residuals of left inguinal hernia repair since November 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims files.  All attempts to procure records should be documented in the files.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the files.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to his service-connected gout.  The claims files must be made available to and reviewed by the examiner.  All indicated studies, including X-ray and range of motion studies in degrees, should be performed.

The examiner should describe all manifestations of current disability in detail.  The report should contain all information necessary to rate the disorder under Diagnostic Code 5002.  

In this regard, the examiner must specify exactly which joints and groups of joints are affected by the Veteran's gout.  With respect to each affected joint (or group of joints), the examiner should indicate the results of range of motion testing.  The examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should specify the severity of any symptoms of an "active process" of  the Veteran's gout, such as impairment of health or incapacitating exacerbations.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected gout on his ability to work, to include whether it precludes him from maintaining any form of substantially gainful employment consistent with his education and industrial background.  In so doing, the examiner should reconcile his/her opinion with those provided by VA examiners in 2003 and 2007 and Dr. C.B. in 2005.

The supporting rationale for all opinions expressed must be provided.

3.  The Veteran should be afforded an examination by an examiner with appropriate expertise to determine the current severity of his service-connected residuals of right foot fracture, as distinguished from his service-connected gouty arthritis of the right foot.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO should ensure that all information required for rating purposes is provided by the examiner.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected residuals of right foot fracture on his ability to work, to include whether it precludes him from maintaining any form of substantially gainful employment consistent with his education and industrial background.

The supporting rationale for all opinions expressed must be provided.

4.  The Veteran should be afforded an examination by an examiner with appropriate expertise to determine the current severity of his service-connected residuals of left inguinal hernia repair.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO should ensure that all information required for rating purposes is provided by the examiner.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected hernia disability on his ability to work, to include whether it precludes him from maintaining any form of substantially gainful employment consistent with his education and industrial background.

The supporting rationale for all opinions expressed must be provided.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

6.  The RO should also undertake any other development it determines to be warranted.

7.  After the development requested above has been completed to the extent possible, the RO should again review the record and re-adjudicate the claims.  With regard to the Veteran's service-connected gout, the RO is reminded that the ratings for the active process of gout will not be combined with the residual ratings for limitation of motion or ankylosis.  Instead, the higher evaluation will be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002, Note.

If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



